By the Court.
A county auditor’s deed, duly executed, to the purchaser of land sold for taxes, under the act of February 23, 1824 (2 Chase’s St. 1380, sec. 32), is prima facie evidence of title in the purchaser, and may be given in evidence without pieliminary proof in respect to the regularity of the listing, advertising and sale of the lands. The statute throws upon the party seeking to avoid the deed the burden of showing that the proceedings, prior to its execution, were not in conformity to law. The phrase “ such deed,” in that statute, is equivalent to the words “which *572deed,” in the sixth section of the act of March 14, 1831, “ for the sale of lands forfeited to the state for the nonpayment of taxes ” (3 Chase’s St. 1818.) Turney v. Yeoman, 14 Ohio Rep. 207, followed and approved.
New trial ordered, and cause remanded.